The order granted on March 20, 1909, resettling the original order granted on February 11, 1909, reversed, and said original' order modified and resettled by striking therefrom the provision amending the complaint in the following language: “That the defendant failed and neglected to protect the plaintiff from assault and violence caused by others, while plaintiff was a passenger on said train,” and as so modified and resettled, said original order is affirmed, with ten dollars costs and disbursements to the appellant. Mo opinion. Hirschberg, P. J., Jenks, Gaynor, Burr and Rich, JJ., concurred.